Lobeto, J.
At the conclusion of the trial herein and upon the request of the landlord’s attorneys, the court withheld making its decision in order to give the landlord an opportunity to try to settle the matter and also to submit any law he desired.
The court has examined the authorities submitted by him and finds that they are not applicable here, and the court was informed by him two days ago that no settlement is possible between the parties and that it may render its decision.
On the authority of Giordano v. Loperfide (203 App. Div. 164) the court is constrained to hold that this occupant is not a squatter, and that the landlord must comply with the local laws which require him to obtain a certificate authorizing the institution of summary proceedings before applying to the court for an eviction.
This proceeding is therefore dismissed without prejudice to the commencement of such other proceedings as the landlord may be advised.